oo sD

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

® @
MCGREGOR W. SCOTT

United States Attorney
JULIE G. YAP - |
Assistant United States Attorney

Eastern District of California

 

501 I Street, Suite 10-100 SEP 24 7019
Sacramento, CA 95814-2322 CLERK. US pista

Telephone: (916) 554-2798 EASTERN DISTRICT on co OURT
Facsimile: (916) 554-2900 BY ICT OF CALIFORNIA
Email: Julie. Yap@usdoj.gov OEPUTV Crenk

Attorneys for the United States
IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

IN THE MATTER OF THE 9-19 SW 895 CKD

ADMINISTRATIVE INSPECTION OF:
WARRANT FOR INSPECTION
KAISER PERMANENTE PHARMACY NO
266 Investigator: Brian Glaudel

DEA Reg. No,: FK1142621
1600 Eureka Road, MOB 2, Floor 1
Roseville, California 95661

 

 

 

 

TO: DIVERSION INVESTIGATOR BRIAN GLAUDEL AND ANY OTHER DULY
AUTHORIZED INVESTIGATOR OR AGENT OF THE DRUG ENFORCEMENT
ADMINISTRATION (DEA), UNITED STATES DEPARTMENT OF JUSTICE.

| Application having been made, and probable cause as defined by 21 U.S.C. § 880(d)() having
been shown, by the Affidavit For Administrative Inspection Warrant by Diversion Investigator Brian
Glaudel of the DEA for an inspection of the controlled premises at 1600 Eureka Road, MOB 2, Floor 1,
Roseville, California 95661, and of records for controlled substances maintained at the registered
business location of KAISER PERMANENTE PHARMACY NO. 266, and based on the lack of any
prior inspection pursuant to 21 CFR § 1316.09(a)(4)(), the requested administrative inspection is
appropriate pursuant to 21 U.S.C. § 880.

Therefore, pursuant to 21 U.S.C. § 880, you are hereby authorized to enter the above described

premises during ordinary business hours to inspect in a reasonable manner and to a reasonable extent, all

pertinent equipment, records, files, reports, official order forms, and documents—in whatever manner

WARRANT FOR INSPECTION

 
a

SN NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

stored—required to be made, kept and maintained under the provisions of the Comprehensive Drug
Abuse Prevention and Control Act of 1970, as amended, 21 U.S.C. § 801 et seg., and its implementing
regulations, 21 CFR Part 1300 et seq., (the “CSA”) for the purpose of verifying that said records, files,
official order forms, reports, documents and controlled substances are properly kept and maintained.

You are hereby further authorized to copy all records, reports, documents, files, inventories and
written information which are required to be made, kept or maintained under the provisions of the CSA
or that are appropriate for verification of the records, reports, and other documents required to be made,
kept, or maintained. If these records, reports, documents, files, inventories and written information are
stored electronically, you are authorized to obtain electronic copies, in the format in which they are
stored or in a readable format (if the stored format is inaccessible), by the end of the business day on
which this warrant is executed.

You are hereby further authorized to remove from the above described premises, for the
purposes of copying, all records, reports, documents, files, inventories and written information which are
required to be made, kept or maintained under the provisions of the CSA or that are appropriate for
verification of the records, reports, and other documents required to be made, kept, or maintained. Such
authorization extends to the downloading or copying of any computerized or electronically stored
records of controlled substances inventories, stocks, and dispensation records and any computerized or
electronically stored information involving the verification of records, reports and documents required to
be kept under the CSA. Any original documents so removed shall be copied and returned within ten
(10) days of removal. KAISER, shall be provided with a written inventory of any records removed for
the purpose of copying.

A prompt return shall be made by the inspecting officers to the duty United States Magistrate
Judge, showing that the inspection has been completed and accounting for all property removed

pursuant to this warrant, not later than ten (10) days from the issuance of this warrant.

Honorable Carolyn K. Delaney
United States Magistrate Judge /

For the Eastern District of California

DATED: September 16, 2019

 

WARRANT FOR INSPECTION

 
